Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 10, 2017

 No. 04-17-00400-CR, 04-17-00401-CR, 04-17-00402-CR, 04-17-00403-CR, 04-17-00404-CR

                                          Logan FIELD,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                        Trial Court No. 5810, 5811, 5812, 5813 & 5814
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

        Appellant filed his notice of appeal on May 8, 2017. On June 28, 2017, we notified the
trial court clerk that the clerk’s record was late, and to either file a Notification of Late Record
within ten days or the clerk’s record within thirty days. To date, neither the clerk’s record nor a
Notification of Late Record has been filed.

        It is therefore ORDERED that the trial court clerk file the record in this court no later
than August 30, 2017. If the record is not received by such date, an order may issue directing
Jan Davis to appear and show cause why she should not be held in contempt for failing to file the
record. The clerk of this court is instructed to cause a copy of this order to be served on Ms.
Davis by certified mail, return receipt requested, with delivery restricted to addressee only, or to
give other personal notice of this order with proof of delivery.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2017.
___________________________________
Luz Estrada
Chief Deputy Clerk